Title: General Orders, 12 January 1779
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J.] January 12th 1779.
    Parole Queensborough—C. Signs Queda. Quinton.
    
  
The Deputy Clothier is immediately to make return into the Orderly-Office of all the blankets, of every species of clothing and of any other articles he has on hand.
Captain Thomas Marsh Forman is appointed Aide-De-Camp to Major General Lord-Stirling in the room of Major Monro, resigned the 20th of December last, and is to be regarded and obeyed as such.
